         Case 2:20-cv-00032-RSL Document 58 Filed 07/17/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                       FOR THE WESTERN DISTRICT OF WASHINGTON

 8

 9   STEVE KIM, individually and on behalf of all   Case No. 2:20-cv-00032-RSL
     others similarly situated,
10                                                  STIPULATED MOTION REGARDING
                    Plaintiff,                      DEPOSITIONS AND CONDITIONAL
11                                                  CERTIFICATION
            v.
12
     U.S. BANCORP and U.S. BANK NATIONAL
13   ASSOCIATION,
14                  Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED MOTION REGARDING DEPOSITIONS AND                                 Winston & Strawn LLP
     CONDITIONAL CERTIFICATION                                                     333 S. Grand Avenue
     CASE NO.: 2:20-CV-00032-RSL                                                 Los Angeles, CA 90071
     1                                                                                Tel: 213-615-1700
             Case 2:20-cv-00032-RSL Document 58 Filed 07/17/20 Page 2 of 4



 1            Pursuant to Local Rules 7(d) and 10(g) and Rule 6(b) of the Federal Rules of Civil
 2   Procedure, Plaintiff Steve Kim and Defendants U.S. Bank National Association and U.S. Bancorp
 3   hereby stipulate and agree as follows:
 4            1.     On March 19, 2020, Kim filed a Motion for Conditional Certification of a collective
 5   action pursuant to the Fair Labor Standards Act. (Dkt. No. 24.) In support of the Motion, Kim
 6   submitted his own declaration along with those of six individuals who had filed consents to join the
 7   action (the “Opt-In Plaintiffs”). (Dkt. Nos. 26-32.) The Motion is currently noted for consideration
 8   on August 21, 2020. U.S. Bank’s Opposition is currently due August 11, 2020. (Dkt. No. 45.)
 9            2.     On June 10, 2020, U.S. Bank served written discovery and notices of the depositions
10   of Kim and Opt-In Plaintiffs Justin Whisenhunt, Mandy Bissell, Zachary Fischer, Amanda Wile,
11   Daniel Schneider, and Heather Staat. The depositions were scheduled for July 15, 16, and 20-24,
12   2020.
13            3.     On July 2, 2020, Kim filed a Motion for a Protective Order seeking an order
14   prohibiting U.S. Bank from taking any discovery until the Court resolves his Motion for Conditional
15   Certification. (Dkt. No. 50.) The Motion for a Protective Order is fully briefed and was noted for
16   consideration on July 10, 2020. (Dkt. Nos. 50-56.)
17            4.     By July 13, 2020 (two days before the depositions were set to begin), there was (and
18   still is) no order on Plaintiff’s Motion for a Protective Order.
19            5.     On July 13, 2020, counsel for U.S. Bank emailed Kim’s counsel to ask for names of
20   the city and state in which Kim’s and Whisenhunt’s depositions would be occurring on July 15 and
21   July 16, respectively, and stated that the hyperlinks for the Zoom video conferences for the
22   depositions would be circulated the following day. Kim’s counsel responded that Kim and the other
23   declarants would not appear for their depositions until the Court decided Kim’s Motion for a
24   Protective Order.
25            6.     On July 15, 2020, U.S. Bank notified Kim’s counsel of its intent to file a motion to
26   compel the depositions of Kim and the Opt-In Plaintiffs. The Parties met and conferred on July 16,
27   2020, and agreed that: (a) Kim and the Opt-In Plaintiffs will appear for the requested depositions if
28   the Court denies the Motion for a Protective Order; and (b) good cause exists to potentially modify
      STIPULATED MOTION REGARDING DEPOSITIONS AND                                        Winston & Strawn LLP
      CONDITIONAL CERTIFICATION                                                            333 S. Grand Avenue
      CASE NO.: 2:20-CV-00032-RSL                                                        Los Angeles, CA 90071
                                                                                              Tel: 213-615-1700
      1
             Case 2:20-cv-00032-RSL Document 58 Filed 07/17/20 Page 3 of 4



 1   the briefing schedule on Kim’s Motion for Conditional Certification in lieu of U.S. Bank filing a
 2   motion to compel the depositions. The Parties therefore specifically stipulate and agree as
 3   follows:
 4                     6.1.     If the Court enters an order denying Kim’s Motion for a Protective Order,
 5   Kim and the other Opt-In Plaintiffs whose depositions U.S. Bank noticed will sit for their
 6   depositions, and the parties will work cooperatively and in good faith to schedule the depositions on
 7   mutually agreeable dates.
 8                     6.2.     If the Court enters an order denying Kim’s Motion for a Protective Order,
 9   U.S. Bank’s Opposition to Kim’s Motion for Conditional Certification shall be due 18 days1 after the
10   last deposition of an Opt-In Plaintiff is completed. The Parties agree to work cooperatively to
11   schedule the depositions and submit a modified briefing schedule pursuant to this paragraph.
12                     6.3.     If the Court grants Kim’s Motion for a Protective Order, U.S. Bank’s
13   Opposition to Kim’s Motion for Conditional Certification shall be due on the later of August 11,
14   2020 or 21 days after the Court enters the Order.
15                     6.4.     If the Court does not enter an Order on the Motion for a Protective Order on
16   or before July 31, 2020, U.S. Bank’s deadline to file its Opposition to Kim’s Motion for Conditional
17   Certification shall be automatically stayed until such time as the Court reaches a ruling and the
18   deadline will then be set as set forth above in Paragraphs 6.2. and 6.3.
19                     6.5.     The Parties will submit a modified briefing schedule pursuant to this
20   paragraph after the Court enters its Order on the Motion for a Protective Order or (if the Court denies
21   the Motion for a Protective Order) after the depositions of Kim and the Opt-In Plaintiffs are
22   completed.
23   ///
24   ///
25   ///
26

27   1
      18 days is the period between: (1) the last deposition of an Opt-In Plaintiff that U.S. Bank originally scheduled (July
     24, 2020); and U.S. Bank’s current deadline to oppose conditional certification (August 11, 2020).
28
         STIPULATED MOTION REGARDING DEPOSITIONS AND                                                      Winston & Strawn LLP
         CONDITIONAL CERTIFICATION                                                                          333 S. Grand Avenue
         CASE NO.: 2:20-CV-00032-RSL                                                                      Los Angeles, CA 90071
                                                                                                               Tel: 213-615-1700
         2
           Case 2:20-cv-00032-RSL Document 58 Filed 07/17/20 Page 4 of 4



 1          RESPECTFULLY SUBMITTED AND DATED this 16th day of July, 2020.
 2
     TERRELL MARSHALL LAW GROUP PLLC               WINSTON & STRAWN LLP
 3
     By: /s/ Toby J. Marshall                      By: /s/ Samuel R. Freeman
 4
     Toby J. Marshall, WSBA #32726                 Joan B. Tucker Fife, admitted pro hac vice
 5   Email: tmarshall@terrellmarshall.com          Email: jfife@winston.com
     Brittany J. Glass, WSBA #52095                WINSTON & STRAWN LLP
 6   Email: bglass@terrellmarshall.com             101 California Street, 35th Floor
     936 North 34th Street, Suite 300              San Francisco, CA 94111
 7   Seattle, Washington 98103-8869                Telephone: (415) 591-1000
     Telephone: (206) 816-6603                     Facsimile: (415) 591-1400
 8   Facsimile: (206) 319-5450

 9   Gregg I. Shavitz, admitted pro hac vice       Emilie C. Woodhead, admitted pro hac vice
     Email: gshavitz@shavitzlaw.com                Email: ewoodhead@winston.com
10   Paolo C. Meireles, admitted pro hac vice      Jason S. Campbell, admitted pro hac vice
     Email: pmeireles@shavitzlaw.com               Email: jscampbell@winston.com
11   Logan A. Pardell, admitted pro hac vice       Samuel Freeman, admitted pro hac vice
     Email: lpardell@shavitzlaw.com                Email: sfreeman@winston.com
12   SHAVITZ LAW GROUP, P.A.                       WINSTON & STRAWN LLP
     951 Yamato Road, Suite 285                    333 S. Grand Avenue
13   Boca Raton, Flordia 33431                     Los Angeles, CA 90071-1543
     Telephone: (561) 447‐8888                     Telephone: (213) 615-1700
14   Facsimile: (561) 447‐8831                     Facsimile: (213) 615-1750

15   Justin M. Swartz, admitted pro hac vice       Julie S. Lucht, WSBA #31278
     Email: jms@outtengolden.com                   Email: jlucht@perkinscoie.com
16   Michael N. Litrownik, admitted pro hac vice   PERKINS COIE LLP
     Email: mlitrownik@outtengolden.com            1201Third Avenue, Suite 4900
17   Sabine Jean, admitted pro hac vice            Seattle, WA 98101-3099
     Email: sjean@outtengolden.com                 Telephone: (206) 359-3154
18   OUTTEN & GOLDEN LLP                           Facsimile: (206) 359-4154
     685 Third Avenue, 25th Floor
19   New York, New York 10016                      Attorneys for Defendants
     Telephone: (212) 245‐1000
20   Facsimile: (646) 509‐2057

21
     Attorneys for Plaintiff
22

23
                    IT IS SO ORDERED
24

25          Dated this 17th day of July, 2020.

26
                                            A
                                            ROBERT S. LASNIK
27
                                            UNITED STATES DISTRICT JUDGE
28
     STIPULATED MOTION REGARDING DEPOSITIONS AND                                   Winston & Strawn LLP
     CONDITIONAL CERTIFICATION                                                       333 S. Grand Avenue
     CASE NO.: 2:20-CV-00032-RSL                                                   Los Angeles, CA 90071
                                                                                        Tel: 213-615-1700
     3
